Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims have been renumbered as shown below:

Claims 6 - 15 have been renumbered as claims 1 - 10 respectively
Claim 17 has been renumbered as claim 11
Claims 1 - 5 have been renumbered as claims 12 - 16 respectively
Claim 16 has been renumbered as claim 17

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Examiner contacted Applicant and left a message to obtain authorization but was unable to actually speak to the Applicant. 
The application has been amended as follows:
IN THE CLAIMS:
(a) In claim 9, change: “A method as claimed ...” to “The method as claimed …
Response to Amendment
Applicant’s amendment filed 2/3/2022 has been fully considered and as a result claims 1 - 17 are now allowed.


Reasons for Allowance
As indicated in the applicant’s arguments (Remarks 2/3/2022, page 7, 2nd last paragraph), the prior art of record, including Mattes and Petel fail to teach or suggest:
 “wherein the first universal key cannot perform the at least one of unlocking, locking, and/or starting the motor vehicle using the first associated scope of authorization and a scope of authorization of the first universal key is adapted to the further associated scope of authorization based on the further secret once received.
Claims 1 - 17 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF DSOUZA whose telephone number is (571)272-1043.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADOLF DSOUZA/
Primary Examiner, Art Unit 2632